DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of 1-17 in the reply filed on 3/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the third semiconductor fin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 2018/0040620) (“Ha”).
With regard to claim 1, figure 4 of Ha discloses that a semiconductor device comprising: a substrate 110; a first transistor SL1 disposed on the substrate, and comprising a first gate structure SL1, wherein the first gate structure SL1 comprises a first high-k layer 144C and a first work function layer 216B sequentially disposed on the substrate 110, a material of the first work function layer 216B comprises metal carbide and aluminum (“TiAlC”, par [0066]), and a content of aluminum in the first work function layer is less than 10%atm (“Al content in the fourth work function metal-containing layer 216B may be about 10% atom percentage or less”, par [0066]); and a second transistor TR1 disposed on the substrate 110, and comprising a second gate structure GL1, the second gate structure GL1 comprising a second high-k layer 144A and a second work function layer 216A sequentially disposed on the substrate 110, wherein a work function of the first work function layer 216B is greater (4.8eV greater than 4.5eV, par [0038]) than a work function of the second work function layer 216A.
	With regard to claim 2, figure 4 of Ha discloses that the metal carbide comprises titanium carbide (“TiAlC”, par [0066]).

	With regard to claim 4, figure 4 of Ha discloses a thickness of the second work function layer 216A is different (“a thickness of the second work function metal-containing layer 212B may be greater than a thickness of the first work function metal-containing layer 212A”, par [0050]) from a thickness of the first work function layer 216B.
	With regard to claim 5, figure 4 of Ha discloses a material of the second work function layer 216A comprises aluminum with a content of more than 10%atm (“third work function metal-containing layer 216A may range from about 12% atomic percentage to about 15% atomic percentage”, par [0066]).
	With regard to claim 6, figure 4 of Ha discloses that the first gate structure SL1 further comprises a first gate fill material 218B disposed on the first work function layer 216B, and the second gate structure GL1 further comprises a second gate fill material 218A disposed on the second work function layer 216A.
	With regard to claims 7 and 16, figure 4 of Ha discloses that the first high-k layer 144C and the second high-k layer 144A are of the same material (“first and third gate insulating layers 144A and 144C may be simultaneously”, par [0093]).
	With regard to claim 8, figures 3 and 4 of Ha discloses that a third transistor TR2 disposed on the substrate 1103, and comprising a third gate structure GLB over the third semiconductor fin (CH of TR2), wherein the third gate structure GLB comprises a third high-k layer 144B and a third work function layer 152B sequentially disposed on 
	With regard to claim 9, figures 3 and 4 of Ha discloses that the second work function layer (212A, 216) of the second gate structure comprises a first sub layer 212A and a second sub layer 216A sequentially disposed on the second high-k layer 144A.
	With regard to claim 10, figures 3 and 4 of Ha discloses a material of the first sub layer 212B is the same (“second work function metal-containing layer 212B may include the same material as the first work function metal-containing layer 212A”, par [0049]) as the first work function layer 212A, and a material of the second sub layer 216A is different from the first work function layer 212B.
	With regard to claim 11, figures 3 and 4 of Ha discloses a semiconductor device comprising: a substrate 110; and a first transistor SL1 disposed on the substrate, and comprising a first gate structure SL1, wherein the first gate structure SL1 comprises a first high-k layer 144C and a first work function layer 216B sequentially disposed on the substrate 110, and a material of the first work function layer comprises Ti, Al and C (“TiAlC”, par [0066]), wherein a content of aluminum in the first work function layer 216B is less than 10%atm (“Al content in the fourth work function metal-containing layer 216B may be about 10% atom percentage or less”, par [0066]).
	With regard to claim 13, figures 3 and 4 of Ha discloses that the first gate structure SL1 further comprises a first gate fill material 218B disposed on the first work function layer 216B.

With regard to claim 15, figures 3 and 4 of Ha discloses that the second gate structure GL1 further comprises a second gate fill material 218A disposed on the second work function layer 216A.
With regard to claim 17, figures 3-4 of Ha discloses a third transistor TR2 disposed on the substrate 110, and comprising a third gate structure GLB, wherein the third gate structure GLB comprises a third high-k layer 144B and a third work function layer 152B sequentially disposed on the substrate, the second work function layer (216A, 212A) of the second gate structure GL1 comprises a first sub layer 212A and a second sub layer 216A sequentially disposed on the second high-k layer 144A, the first sub layer 212A comprises a material the same as the first work function 212B, and the second sub layer comprises 216A a material the same (“first and second gate stack structures GLA and GLB may have the same structure as each other”, par [0036]) as the third work function layer 152B.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        3/19/2022